                             Case 19-50273-KBO             Doc 59       Filed 01/25/21         Page 1 of 5




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                              Debtors.                                     Jointly Administered

             BLANK ROME LLP, FFP (CAYMAN)
             LIMITED, MAPLES AND CALDER,
             MAPLESFS LIMITED, MORRIS,
             NICHOLS, ARSHT & TUNNEL LLP,
             GARY NEEMS, and QUINN EMANUEL
             URQUHART & SULLIVAN LLP,
                                                                           Adv. Pro. No. 19-50273 (KBO)
                              Plaintiffs,

                              v.

             ZOHAR CDO 2003-1 CORP. and
             ZOHAR CDO 2003-1 LIMITED
                                                                           Ref. Adv. Docket Nos. 19 & 26
                              Defendants.



                                   DECLARATION OF MICHAEL KATZENSTEIN

                      I, Michael Katzenstein, declare that:

                      1.     I am a Senior Managing Director of FTI Consulting, Inc. (“FTI”), based out of

         FTI’s office at Three Times Square, 9th Floor New York, NY, 10036. By order dated June 11,

         2018, this Court authorized and approved my appointment as the Chief Restructuring Officer (the

         “CRO”) for the above-captioned debtors and debtors-in-possession (collectively, the “Debtors” or

         the “Zohar Funds”) effective as of May 21, 2018. I am authorized to execute this declaration on



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27569945.6
                             Case 19-50273-KBO             Doc 59       Filed 01/25/21        Page 2 of 5




         behalf of the Zohar Funds in support of the Debtors’ Motion, Pursuant to Section 105(a) of the

         Bankruptcy Code and Bankruptcy Rule 9019, for an Order Approving and Authorizing the

         Stipulation of Settlement by and Among the Debtors, Blank Rome LLP, FFP (Cayman) Limited,

         Maples and Calder, MaplesFS Limited, Morris, Nichols, Arsht & Tunnel, LLP, Gary Neems,

         Quinn Emmanuel Urquhart & Sullivan LLP, And Cohen & Gresser LLP [Docket No. 19] (the

         “Motion”).2

                    2.       Except as otherwise indicated, all facts set forth in this Declaration are based on my

         personal knowledge, discussions with my colleagues who are also working on this matter, my

         review of relevant documents, my overall professional experience, and/or my personal

         understanding of the Debtors’ business affairs and financial condition. If called as a witness, I

         could and would competently testify to the matters set forth herein based on the foregoing.

                    3.        As discussed more fully in the Motion, in 2016, long before my involvement with

         the Zohar Funds, the Zohar I Holdback Amount was placed in a segregated account under the

         control of a third-party (the Indenture Trustee) for the purpose, as I understand it, of paying fees

         and expenses incurred by Zohar I Fund in connection with U.S. Bank’s 2016 foreclosure of Zohar

         I Fund’s assets. The funds representing the Zohar I Holdback Amount had not been distributed to

         the professional beneficiaries thereof when, in 2018, the Zohar Funds filed these bankruptcy cases.

                    4.       Following the Zohar Funds’ bankruptcy filings, the Zohar I Holdback Amount

         became a source of contention in these cases. When the Debtors sought court approval of the

         Global Settlement Agreement that has been the focal point of these cases, Blank Rome objected

         asserting, among other things, a senior secured priority interest in Zohar I Holdback Amount and

         asserting that it constituted its cash collateral. Blank Rome’s objection to the Global Settlement



         2
             Capitalized terms not herein defined shall have the meaning ascribed to them in the Motion.
27569945.6

                                                                    2
                        Case 19-50273-KBO          Doc 59     Filed 01/25/21     Page 3 of 5




         Agreement was ultimately resolved with a commitment from the Debtors to work with Blank

         Rome to resolve the Plaintiffs’ claims to the Zohar I Holdback Amount.

                5.      Thereafter, the Debtors and their advisors spent nearly six months negotiating, and

         then litigating, the use of cash collateral which included a proposed release of the Zohar I Holdback

         Amount. During those negotiations, MBIA negotiated for the release of the Zohar I Holdback

         Amount as a component of its consent to the Debtors’ use of its cash collateral and the Patriarch

         Stakeholders objected to that aspect of the proposed use of cash collateral. Moreover, Blank Rome

         responded to the Debtors’ proposed use of cash collateral citing the Zohar I Holdback Amount.

         These issues were tentatively resolved and the Debtors agreed to forbear from seeking a release of

         the Zohar I Holdback Amount at that time, but also agreed to work with Blank Rome and the other

         Plaintiffs to resolve the issues relating to the Zohar I Holdback Amount. The Stipulation is in

         furtherance of that commitment.

                6.      Months of attempted negotiations proved to be unfruitful so, on July 12, 2019, the

         Plaintiffs filed the Complaint. The Debtors thereafter spent over three months attempting to broker

         a settlement of the Complaint among the Plaintiffs, the Debtors, MBIA and the Patriarch

         Stakeholders but were unable to find a resolution that was acceptable to all of those parties.

         Accordingly, having spent considerable time and expense on these matters, the Debtors entered

         into the Stipulation with the Plaintiffs with the consent and support of MBIA.

                7.      In entering into the Stipulation, it was the Debtors’ judgment that (i) the time,

         expense and other resources already devoted to the Zohar I Holdback Amount has been substantial;

         (ii) the costs of litigating this matter could, coupled with resources previously incurred, very well

         exceed the amount that could be recovered by the Debtors; (iii) were the Debtors to recover the

         full amount, such amount would have merely been distributed to MBIA at the time in accordance


27569945.6

                                                          3
                        Case 19-50273-KBO          Doc 59      Filed 01/25/21     Page 4 of 5




         with the Final Cash Collateral Order, and MBIA supports the Stipulation; and (iv) there is

         downside costs to the Debtors regarding the outcome of this litigation.

                8.      The result of litigating the matters resolved by the Stipulation is uncertain. I believe

         the potential claims raised in the Complaint are complex in nature and involve complicated issues

         of New York trust and/or escrow law. As detailed in the Motion, the history and procedural posture

         of this dispute is complicated, involving the interpretation of numerous legal documents and the

         overlay of at least two other legal proceedings (the New York foreclosure proceeding and the

         Southern District of New York involuntary bankruptcy). I believe the Stipulation provides

         certainty with respect to resolution of the outstanding claims and reasonably avoids the significant

         legal expenditures attendant to continuing to fight the Complaint. The Stipulation likewise fulfills

         the Debtors’ commitment made long ago to work with the Plaintiffs to attempt to resolve these

         disputes without unnecessary litigation and expense.

                9.      Based on the litigious nature of most matters in these cases and the fact that the

         Patriarch Stakeholders have been granted the right to intervene in the adversary proceeding, I

         understand that prosecution of the Complaint by the Plaintiffs would likely require extensive

         discovery and motion practice, and it could be many months before the case went to trial. The

         Debtors would be burdened with additional inconvenience, expense, and potential delays and the

         Debtors and their stakeholders would bear the brunt of the additional litigation. The Debtors have

         already expended significant resources in an attempt to resolve these claims and any further time,

         effort, and cost would be wasteful of the estate’s limited resources.

                10.     Finally, I believe this Stipulation serves the paramount interest of all the Debtors’

         creditors. The Stipulation is supported by MBIA, the party to whom the Zohar I Holdback Amount

         would otherwise go. MBIA has made it clear that it wishes for the Zohar I Holdback Amount to


27569945.6

                                                           4
                          Case 19-50273-KBO          Doc 59     Filed 01/25/21     Page 5 of 5




         be delivered to the Plaintiffs and has stated unequivocally that if the funds were ever to get to the

         estates, it would not consent to the Debtors’ use of those funds as MBIA’s cash collateral.

                   11.    I believe the Stipulation and the transactions contemplated therein are a sound

         exercise of the Debtors’ business judgment. The Stipulation is the product of good faith, arms’-

         length negotiations between the Parties and their representatives and represents a comprehensive,

         value-maximizing resolution of the Parties’ disputes. I believe that the settlement falls well within

         the range of reasonable litigation outcomes and the Stipulation should be approved.

                   I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is true

         and correct to the best of my information, knowledge and belief.

             Dated: January 25, 2021

                                                                    /s/ Michael Katzenstein
                                                                    Michael Katzenstein
                                                                    Chief Restructuring Officer




27569945.6

                                                            5
